IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: ADOPTION OF J.F., A MINOR           : No. 449 MAL 2019
                                           :
                                           :
PETITION OF: T.F., MOTHER                  : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.